The Chancellor,
after an elaborate examination of the title deeds exhibited, which it would be unprofitable to report, said, he was satisfied there was nothing in the show of title made by the complainant; that his own exhibits disproved his title; and that the injunction obtained by the complainant, would therefore be dissolved, notwithstanding the pendency of his action at law for the cutting.
The injunction obtained by the complainant, was dissolved, and that obtained by the defendants was retained.
It was said by the chancellor in this case, that an order may be obtained to prove deeds, viva voce, at the hearing, saving all just exceptions; and that on due service of a copy of such order, such proof may be made at the hearing: that a deed which requires nothing more than proof of hand-writing, may be so proved : 1 Smith’s Ch. Pr. 44.